DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification Objection
3.	The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In line 30 of page 13: “… As shown in FIG. 6, ..." should be changed to --... As shown in FIG. 9, ...--. 
Appropriate correction is required.

Claim Objection
4.	Claim 9 is objected to because of the following informalities:
In line 4 of claim 9: “… the projection unit ..." should be changed to --... the projection portion ...--; and  
In lines 5-6 of claim 9: “… an outside the virtual image display device ..." should be changed to --... an outside of the virtual image display device ...--. 
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the display unit,” “a/the diffractive and reflective part,” “a/the transmissive part,” the positive optical element,” “the negative optical element,” and “an/the absorption part” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsu (U.S. Pub. No. US 2020/0319456 A1) in view of Mizutani (U.S. Patent No. 5,898,511).

As to claim 1, Yatsu (Figs. 1-7, 16 and 20) teaches a virtual image display device (a head-up display 30; Fig. 16) configured to be mounted on a vehicle (an automobile 500; Fig. 20) and to cause a projection portion (a projection portion of a windshield 6; Fig. 16) to reflect a display light of an image to display the image as a virtual image to be visible (the head-up display 30 projects an image light flux onto the windshield 6 and thereby enables an observer at the driver’s seat to view various information about the operations of the automobile 500 as a virtual image; [0054], lines 1-7) (Figs. 16 and 20), the virtual image display device (the head-up display 30) comprising: 
a display unit (a liquid crystal display panel 2) configured to emit the display light (virtual points Q1, Q2, and Q3 on a surface of the liquid crystal display panel 2 where the image light flux is emitted; [0052], lines 1-3; Fig. 16); and 
a light guide unit (an eyepiece optical system 5; Fig. 16) configured to form an optical path to guide the display light emitted from the display unit toward the projection portion (project the image light flux emitted from the image forming unit 10 onto the windshield 6; [0051], lines 1-3; Fig. 16), wherein 
the light guide unit (the eyepiece optical system 5) includes: 
a negative optical element (a concave lens 52) placed on the optical path and having a negative optical power (the concave lens 52 is a diverging lens so that the concave lens 52 has a negative optical power) (Fig. 2); and 
a positive optical element (a concave mirror 54) placed on the optical path and closer to the projection portion (the projection portion of the windshield 6) than the negative optical element (the concave lens 52) (Fig. 2), wherein 
the positive optical element has a positive optical power (the concave mirror 54 has a positive optical power) (Fig. 2).  
Yatsu does not expressly teach [wherein] the positive optical element is a diffractive optical element having a diffractive structure configured to diffract the display light.
Mizutani (Figs. 1-5) teaches [wherein] 
the positive optical element (a holography device 40) is a diffractive optical element (utilizes the wavelength-selective diffraction and reflection characteristics of a hologram element; col. 1, lines 58-60) having a diffractive structure (a hologram element 41) configured to diffract the display light (the diffracted and reflected beam 21) (Figs. 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a holography device as taught by Mizutani into a head-up display of Yatsu because a holography device helps in displaying three-dimensional images side to side.

As to claim 5, Yatsu teaches 
wherein the negative optical element is a lens configured to refract the display light (the concave lens 52) (Fig. 2).

As to claim 6, Mizutani teaches 
wherein one of the positive optical element (the holography device 40) and the negative optical element is configured to diffract and reflect the display light (utilizes the wavelength-selective diffraction and reflection characteristics of a hologram element; col. 1, lines 58-60) (Figs. 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a holography device as taught by Mizutani into a head-up display of Yatsu because a holography device helps in displaying three-dimensional images side to side.

10.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsu in view of Mizutani as applied to claim 1 above, and further in view of Kuwayama (U.S. Patent No. 5,089,903).

As to claim 4, Yatsu and Mizutani teach the virtual image display device according to claim 1.
Yatsu and Mizutani do not expressly teach wherein the negative optical element is a hologram element.
 Kuwayama (Figs. 3-7) teaches 
wherein the negative optical element is a hologram element (a first volume-phase-type diffraction grating (hologram) 11; col. 3, lines 4-8) (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hologram as taught by Kuwayama into a head-up display of Yatsu as modified by Mizutani because hologram helps in displaying three-dimensional images side to side.

As to claim 7, Yatsu and Mizutani teach the virtual image display device according to claim 1.
 Yatsu and Mizutani do not expressly teach wherein both the positive optical element and the negative optical element are configured to diffract and reflect the display light.
Kuwayama (Figs. 3-7) teaches 
wherein both the positive optical element (a second volume-phase-type diffraction grating (hologram) 35) and the negative optical element (a first volume-phase-type diffraction grating (hologram) 11) are configured to diffract and reflect the display light (be reflected and diffracted; col. 3, lines 2-12) (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used holograms as taught by Kuwayama into a head-up display of Yatsu as modified by Mizutani because holograms help in displaying three-dimensional images side to side.

Allowable Subject Matter
11.		Claims 2-3 and 8-9 are objected to as being dependent upon a rejected 
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Yatsu, Mizutani and Kuwayama, either individually or in combination, does not teach a limitation “wherein the negative optical element is a diffractive optical element having a diffractive structure configured to cause a color shift in a direction opposite to a direction of a color shift caused by a chromatic aberration of magnification of the positive optical element and to diffract the display light” of claim 2, a limitation “comprising: an absorption part configured to absorb the display light, wherein the positive optical element is configured to guide a primary light among the display light, which is incident on the positive optical element, toward the projection portion and to emit a zero-order light among the display light toward the absorption part” of claim 8, and a limitation “wherein the positive optical element is configured to guide a primary light among the display light, which is incident on the positive optical element, toward the projection unit and to emit a zero-order light among the display light in a direction toward an outside the virtual image display device other than the projection portion and the visible region where the virtual image is visible” of claim 9 in combination with other limitations of the base claim, respectively.

Conclusion

12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuzuhara (U.S. Pub. No. US 2017/0184843 A1) is cited to teach a head-up display that allows an observer to visually recognize a virtual image, and a mobile object equipped with the head-up display.
Nambara (U.S. Pub. No. US 2019/0056588 A1) is cited to teach a head-up display device configured to produce a high visibility of a virtual image with restricted enlargement in size.


Inquiry
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691